PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/377,922
Filing Date: 8 Apr 2019
Appellant(s): Kain et al.



__________________
Patrick S. Yoder
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 3 May, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 25 November, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
The claims recite a system for storing genomic data (i.e. member-specific contributed data) for a plurality of members. The system receives and stores member-specific account data in an account database and receives and stores the contributed data in a second database. The system aggregates contributed data from other members and de-identifies the aggregated data using encrypted keys. A value – a share interest in the entity that controls access to the aggregated contributed data - is attributed to each member based on a quality evaluation of the member’s contributed data. The value is entered by the entity in the account data while maintaining separation of the member-specific account data from the member-specific contributed data to preclude the entity from personally identifying the member-specific contributed data based on the share interest.
FIRST GROUNDS OF APPEAL
Argument 1:
Appellant argues that Jadeja fails to teach a separation between a value representing a share interest in the entity (attributed to each contributing member based on the member’s contributed data and entered by the entity in the member specific account) and “the underlying member data”. Appellant asserts that “Jadeja . . . never discusses any separation between that entity and the data provide by users”. Here Examiner assumes that the “underlying member data” 
Furthermore, Jadeja expressly discloses allowing users to share their data without revealing their identity (0010, 0014). Jadeja also teaches the user information is divided into two distinct categories – “aggregated information and personalized information”. Aggregated information – i.e. information that is shared with third parties - does not identify individual users (0051 as cited in the Final Office action).
Argument 2:
Appellant argues that Scott fails to teach the claimed handling of attributed value such that entity is precluded from personally identifying the member-specific contributed data based on the attributed share interest. “With keyed separation, even if a database is breached the bad actor is not able to connect personal identifiable data with other member-contributed personal data” (Brief @ 12). Examiner disagrees. It appears that the Applicant is arguing the references separately where the rejection is based on a combination.
Initially, Examiner notes that the claims require that the “aggregated member-specific contributed data is de-identified from the stored member-specific account data via encrypted keys” and the “attributed value is entered . . . in the member-specific account data while maintaining keyed separation of the member-specific account data from the member specific contributed data”. The “separation” is provided by de-identifying the contributed data with encrypted keys. Entering account data such as the recited value does nothing to change the de-
First we turn to the specification which teaches that account data is not linked to contributed data in a manner that would personally identify the member (without permission) (0027). Account data may be accessed with a username/password (or an alternative authentication protocol), without accessing the contributed data requires a key (0029). 
Scott discloses a genomic profile database in a system that maintains the separation between a participant account and genomic profile data. Users are compensated for contributing data to the system. The genomic profile data is anonymized (0013, 0066) and the stored genomic profile is not linked to the participants name - i.e. the genomic profile is only linked to the anonymous identifier provided by the participant (0044, 0073). In particular, Scott teaches that the genomic profile may be stored in a genomic profile database and personal information may be stored in a separate personal information database. Since the genomic profile in Scott is anonymized, and is not linked to the participant’s name, the entity that stores the data cannot personally identify the genomic data, either using the value of the compensation received or any other way.
Appellant asserts that “Scott appear to require some association between the stored participant data (assumed to mean the stored contributed data) and the compensation”; and does not teach the required separation. However, the association in Scott is the same as the association required by the pending claims. For example, in the pending claims there is an association between the contributed data quality evaluation and the value. In Scott, the association is between the personal genomic profile and the compensation. Nonetheless, the personal genomic profile remains anonymous.

Argument 3:
Appellant argues that Blegen does not teach separating share values from contributed data, noting that the Examiner did not cite Blegen for these features. No response in needed. Appellant does not dispute that Blegen teaches the claim elements attributed thereto.
Argument 4:
Appellant argues that both Jadeja and Scott rely on some sort of link or correlation between data provided by users and rewards or compensation, and therefore there is no reason to provide the keyed technology of Blegen. It appears that the Appellant is asserting that there can be “no correlation between rewards/compensation/share value and member contributed data. However, some correlation must exist in the pending claims since the value depends on (i.e. is correlated with) the results of a quality evaluation of the contributed data. The “correlation” prohibited by the claims between the value and the contributed data is one that “precludes the entity from personally identifying the contributed data”. The fact remains that the “separation” of personal data, such as a genomic profile of Scott, and the personally identifying information of the contributor that would allow participant identification is accomplished by de-identifying the personal data, as in the present invention. As such there is no correlation in Scott between the personal genomic profile (equated to the recited contributed data) and the compensation or value. Additionally, the recited share value is disclosed as a number – a number of shares, a fraction of ownership, etc. (see 0093, Figure 8). Since the number of shares or percentage of ownership attributed to them contains no information that can be used to identify a patient, an entity or administrator thereof is inherently precluded from personally identifying contributed data using the value. 



Argument 5:
Like Argument 1 above, Appellant argues that Jadeja fails to teach a separation that precludes the portal or administrators from identifying member-specific contributed data. In response, Examiner reasserts the remarks above.
SECOND GROUNDS OF APPEAL
With respect to Claim 45, Appellant asserts that the claim is patentable for the same reasons as above. The addition of DeMarinis does not change the analysis. In response, Examiner reasserts the remarks above.
THIRD GROUNDS OF APPEAL
With respect to Claim 42, Appellant asserts that the claim is patentable by virtue of their dependency from the base claim. In response, Examiner reasserts the remarks above relative to the base claim.










(3) Conclusion
Appellant does not separately argue the remaining dependent claims. 
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/JOHN A PAULS/Primary Examiner, Art Unit 3626  
                                                                                                                                                                                                      
Conferees:

/JONATHAN DURANT/Primary Examiner, Art Unit 3626                                                                                                                                                                                                        
/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.